DETAILED ACTION
This Office Action is in response to a communication made on January 07, 2022. 
Claims 1, 3 and 15 are pending in the application.
Claims 1 and 15 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments to the rejections under USC §101 and USC §103, filed January 07, 2022, have been fully considered.

The Examiner maintains the rejections under 35 U.S.C. §101 with respect to the amended claim 15, as printing or writing onto a document can be performed by a human by following a simple set of instructions, which is clearly a method of organizing human activities which includes subject matter directed towards managing personal behavior, following instructions. This is one of the enumerated subgroups of the organization human activities abstract idea.

The examiner withdraws the Claim Objection to claim 15 as the claim has been emended.

The examiner maintains the rejection under 35 U.S.C. 102 for Claims 1 and 3 as these claims are treated as printed matter and the prior art of Berger addresses the generic concept of printing an invitation.  Berger shows the printing of a customized invitation that is being created and that reads on the claimed invention because the specifics of the invitation are printed matter as discussed under the Claim Interpretation section below.

The examiner maintains the rejection under 35 U.S.C. 103 for Claim 15 as the claim is treated as printed matter. 

This indicates that the contents of the printed matter being created and applied to the document also get no patentable weight in claim 15. Berger shows a method for creating a printed physically deliverable invitation and that reads on the claimed invention because the specifics of the invitation are printed matter as discussed under the Claim Interpretation section below
  
Claim Interpretation
MPEP 2111.05 states the rules of Printed Matter.
Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "Once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been 
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15 recites an abstract idea because, under its broadest reasonable interpretation, the claim recites a method of organizing human activity because the claim includes subject matter directed towards managing personal behavior. 
The abstract idea falls under “managing personal behavior”, as printing or writing onto a document can be performed by a human by following a simple set of instructions, which is clearly a method of organizing human activities which includes subject matter directed towards managing personal behavior, following instructions. This is one of the enumerated subgroups of the organization human activities abstract idea. The claim is directed towards the structure of the invitation, which comprises of an event information space and an applied message space, and the invitation is configured to generate a printed physically deliverable event invitation (see specification page 1, lines 26-31).

Steps that are included in the abstract idea include: “creating a printed physically deliverable invitation, printing event details, creating a space for entering a personalized message and generating and printing a design”. These steps are part of printing or writing onto a document which can be performed by a human by following a simple set of instructions, which is clearly a method of organizing human activities which includes subject matter directed towards managing personal behavior, following instructions. As result, claim 15 recites an abstract idea.
There are no identified additional elements of the claim which amount to significantly more that the judicial exception. Since all the elements fail to provide an inventive concept when considered alone, and in combination, the claimed invention is directed towards a judicial exception of an abstract idea and it is ineligible patent subject matter.
As a result, independent claim 15 is directed towards a judicial exception and is ineligible subject matter under 25 USC 101 (see MPEP 2106.05(d)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al (US Patent Application Pub. No. 2011/0283196 A1) hereinafter Berger.
Regarding claim 1, Berger teaches: 
A printed physically deliverable multipurpose event invitation comprising: a. an invitation body comprising: i. a first side including an event information space for entering event details including an event subject; and ii a second opposite side including a blank applied message space and a greeting design positioned adjacent to the blank applied message space, wherein the greeting design facilitates writing in the blank applied message space and incorporates the event subject, wherein the applied message space is customized for a recipient by a sender, and wherein the applied message space enables the recipient to apply a personalized message for the sender, customized by the recipient to the invitation, and further wherein the entire event invitation is configured to be delivered back to the sender after the personalized message is applied to the invitation by the recipient (see ¶ [0004],[0035], Berger shows a stationery service which allows end users to select stationery for events such as wedding invitations, birth announcements, and greeting cards for different occasions such as birthdays and holidays (multipurpose event invitation), and allows the end users to select a default message or a personal message for the recipients and the service prints the cards and mails them to the end user manually, and the end-user reviews the order and mails the printed cards to the recipients (printed physically deliverable).

Claim 1 (and its dependent claim 3) are treated as printed matter and the prior art of Berger addresses the generic concept of printing an invitation.  Berger shows the printing of an invitation that is being customized and that reads on the claimed invention because the specifics of the invitation are printed matter as discussed under the Claim Interpretation section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berger, in view of Rocco (US Patent Application Pub. No. 2006/0289613 A1), and in further view of Cosgrove (US Patent Application Pub. No. 2011/0257780 A1).
Regarding claim 15, Berger teaches:
A method of creating a printed physically deliverable event invitation comprising: a. creating a space for entering one or more event details on a first side of an invitation body; printing the event details including an event subject on the first side of the event invitation within the space (see ¶ [0004],[0035], Berger shows a stationery service which allows end users to select stationery for events such as wedding invitations, birth announcements, and greeting cards for different occasions such as birthdays and holidays (event invitation), which allows the end users to select a default message or a personal message for the recipients (printing the event details including an event subject), and the service prints the cards and mails them to the end user manually, and the end-user reviews the order and mails the printed cards to the recipients (printed physically deliverable) 
b. creating a personalized message in a message space… wherein the message space is customized by a sender for an invitation recipient; (see ¶ [0007], Berger shows the printing system generates personalized stationery/cards with a selected template based on user input, the personalized stationery/cards designed for a particular set of recipients having a relationship with the end user (customized by a sender for an invitation recipient)
Berger does not explicitly show:
on a second opposite side of the invitation body;
 generating a greeting design based on the event details; and printing the greeting design on the second opposite side of the invitation body above the message space, wherein the greeting design facilitates writing in the blank applied message space and incorporates the event subject
Rocco shows:
a second opposite side of the invitation body;  (see Fig. 1 and ¶ [0003],[0008], Rocco shows a method that relates to postcard mailers that include a return-postcard/reply mechanism, in which a single piece of card stock of twice the size of an ordinary postcard is folded in half upon itself and the edges remote from the fold of the two resulting pieces are adhered, Fig. 2 item 90 “writing” and ¶ [0008] shows one of the interior-facing surfaces (a second opposite side) includes a return mailing address together with a courtesy reply and the other interior-facing surface may contain a personal correspondence (applying a personalized recipient message for the sender)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger to incorporate the teaching of Rocco such that the event invitation is mailed as a double postcard and the recipient enters the response message and reverse-folds the card and mails the entire card to the sender address. Doing so would provide more user options since the invitation can be delivered with a response message space on the back side which can be returned by the user
Cosgrove shows:
generating a greeting design based on the event details; and printing the greeting design on the second opposite side of the invitation body above the message space, wherein the greeting design facilitates writing in the blank applied message space and incorporates the event subject (see ¶ [0004],[0005], Cosgrove shows a self-service kiosk or other consumer-facing device which enables the user to compose, order production, mail and pay for a highly customized greeting card, which includes a method of inputting data manually such as a keyboard, a scanner, scratch paper and a pen, and a user interface that enables the user to preview different digital assets such as graphic designs or text to use as components in composing a greeting card, [0022] shows the user would interact with the user interface to choose a card design, the designs available would facilitate the user finding the best category, style, or other criteria. The selected card graphic could then be associated with a default text or verse for the cover and/or interior panel(s), if the user preferred generating a greeting design based on the event details… wherein the greeting design facilitates writing in the blank applied message space), [0005] shows the kiosk also provides printing functions to image the card on an appropriate paper substrate; and for folding the card (printing the greeting design)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger and Rocco to incorporate the teaching of Cosgrove such that the event invitation additionally includes a user interface for choosing or inputting a greeting design and text associated with the event on an interior panel. Doing so would provide more user options since the system would enable the invitation can be further customized by the sender for the recipient.

However, the contents of the printed matter being created and applied to the document get no patentable weight in claim 15. Berger shows a method for creating a printed physically deliverable invitation and that reads on the claimed invention because the specifics of the invitation are printed matter as discussed under the Claim Interpretation section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458